Citation Nr: 0843008	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied entitlement to service 
connection for a right knee disorder; granted service 
connection for left knee patellofemoral syndrome, assigning a 
10 percent disability evaluation effective December 10, 2002; 
and granted service connection for right shoulder tendonitis, 
assigning a non-compensable (0 percent) disability 
evaluation, effective December 10, 2002.  The veteran 
appealed the RO's decision to BVA, and the case was referred 
to the Board for appellate review. 

Subsequently, in an August 2005 rating decision, a 10 percent 
rating was assigned for the veteran's right shoulder 
tendonitis, effective December 10, 2002.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 10 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

A hearing was held in September 2008, at the Waco RO, before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a right knee disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since the initial grant of service connection, the 
veteran's left knee disorder has been manifested by torn 
meniscus, some medial laxity, range of motion from 0 degrees 
extension to 130 degrees of flexion, pain with medial 
pressure, but no heat, redness, swelling or tenderness and X-
rays within normal limits.  Since May 11, 2005, the veteran's 
left knee disorder has been further manifested by symptomatic 
post operative residuals of lateral meniscus tear with 
patellar malalignment.

3.  Since the initial grant of service connection, the 
veteran's right shoulder has been manifested by tendonitis 
with impingement syndrome, mild; complaints of pain and 
residual weakness in the right hand; forward flexion and 
abduction from 0 to 180 degrees, internal and external 
rotation from 0 to 90 degrees, supination to from 0 to 85 
degrees and pronation from 0 to 80 degrees; and mild 
impairment to muscles of the suparapinatus and infraspinatus 
area (Muscle Group IV).




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's patellofemoral syndrome of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.56, 
4.71a, Diagnostic Codes 5099-5014 (2008).

2.  The criteria for a separate 10 percent disability rating, 
but no higher, for the veteran's torn meniscus, status post 
surgical repair with residuals, left knee, have been met, 
effective May 11, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5259 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's right shoulder tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, § 4.56, 4.71a, 4.73, 
Diagnostic Codes 5024-5304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

With respect to the veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
issues addressed herein arise from the veteran's disagreement 
with the initial evaluations assigned following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  An RO letter dated in March 
2006, provided notice of what type of information and 
evidence was needed to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
letter was later followed by the readjudication of the claim 
in a November 2006 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Thus, for the reasons addressed above, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran was also provided with 
VA examinations in January 2004, April 2006, and in February 
2008 to ascertain the severity of his service-connected 
conditions.  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record. See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

LAW AND ANALYSIS

The veteran is seeking increased initial disability ratings 
for his service-connected left knee disorder and tendonitis 
of the right shoulder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

I.  Left Knee Disorder

In January 2004, the RO issued a rating decision which 
granted service connection and assigned a 10 percent 
evaluation for patellofemoral syndrome of the left knee, 
effective from December 10, 2002.  The veteran subsequently 
appealed seeking a higher initial disability rating for this 
condition.  

In January 2004, a VA examination for joints was conducted.  
The report noted the veteran's complaints of bilateral knee 
pain, stiffness, swelling and giving way of his knee.  The 
veteran stated that he took anti-inflammatories on an as 
needed basis.  The veteran also stated that he had flare-ups 
of his knee pain on a constant basis.  The veteran reported 
that he wore a knee brace and that he had not had surgery on 
his left knee, but that he had a left knee arthroscopy 
pending.  The examiner reported that there were no episodes 
of dislocation, recurrent subluxation, mediolateral or 
anterposterior laxity and no inflammatory arthritis.  The 
examiner reported normal range of motion with pain at flexion 
of greater than 130 degrees and no additional limitation by 
pain, fatigue, weakness or lack of endurance during the 
examination.  The examiner continued that the veteran had 
patellofemoral and bilateral patellar tendon tenderness.  His 
gait was mildly antalgic and ankylosis was not present.

An operative report, dated May 11, 2005, indicated that the 
veteran underwent an arthroscopy, partial lateral 
meniscectomy and lateral retinacular release on the left 
knee.  The report concluded with post operative diagnoses of 
lateral meniscal tear, left knee, and patellar malalignment.

In February 2008, an additional VA examination for joints was 
conducted.  The examiner indicated that he had reviewed the 
veteran's claims folder, including an October 2003 MRI report 
showing a vertical tear through the anterior horn of the 
medial meniscus with mild joint effusion and the May 2005 
operative report showing a post-operative diagnosis of 
lateral meniscus tear with patellar malalignment.  The report 
noted the veteran's subjective complaints of pain, especially 
with prolonged standing, aching and stiffness.  The veteran 
stated that he wears a knee brace and had surgery as noted 
above.  The report indicated that there were no episodes of 
dislocation, recurrent subluxation or inflammatory arthritis.  
The veteran also indicated that his left knee pain affected 
his job due to prolonged standing, so he changed jobs and 
subsequently quit.  Physical examination of the left knee 
revealed the ability to squat and rise without acute 
discomfort and flexion from 0 to 140 degrees.  Stability of 
the left knee showed some medial laxity, otherwise the 
Lachman's and McMurray tests were both negative.  There was 
however, some pain with medial pressure.  The report also 
noted that there were no additional limitations with 3 
repetitions of movement related to pain, fatigue, 
incoordination, weakness or lack of endurance.  There was no 
heat, redness, swelling or tenderness and no ankylosis.   The 
report concluded with diagnoses of torn meniscus, status post 
surgical repair with residuals.

The veteran's patellofemoral syndrome of the left knee is 
currently assigned a 10 percent disabling pursuant to 
Diagnostic Codes 5099-5014.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  The 
additional code is shown after a hyphen.

Diagnostic Code 5014, osteomalacia, is rated on limitation of 
motion of affected parts, as arthritis, degenerative, 
pursuant to Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Limitation of 
leg extension warrants a noncompensable rating if limited to 
5 degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

In this case, the objective medical evidence of indicates 
that the veteran's left knee disorder was manifested by 
patellofemoral syndrome, extension to 0 degrees, and flexion 
to 140 degrees.  This range of motion, applied to Diagnostic 
Codes 5260 and 5261, used in rating a limitation of motion of 
the leg, results in a non-compensable disability rating.  
Accordingly, a disability rating in excess of 10 percent for 
a left knee disorder under Diagnostic Code 5014 is not shown 
to be warranted at any time since the initial grant of 
service connection, effective from December 2002.  See 
Fenderson, 12 Vet. App. 126.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, left knee ankylosis, instability, and 
subluxations have not been shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2008).  The VA 
examination in February 2008, noted that the veteran's left 
knee had some medial laxity; however, there were no episodes 
of dislocation or recurrent subluxation and Lachman's and 
McMurray tests were negative.  Because there was no 
instability of the left knee, a separate evaluation is not 
warranted for both arthritis and instability of the knee.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  In addition, there is no evidence 
of impairment of the tibia or fibula, or genu recurvatum.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2008).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under these alternative diagnostic codes.

However, as noted in the February 2008 VA examination report, 
the veteran had arthroscopic surgery on his left knee in May 
2005.  As was noted above, the May 2005 operative report 
showed a post-operative diagnosis of lateral meniscus tear of 
the left knee with patellar malalignment.  It also indicates 
that the veteran's lateral meniscus was torn and therefore 
debrided and smoothed during the procedure.  The February 
2008 VA examiner also diagnosed the veteran with torn 
meniscus, left knee, status post surgical repair with 
residuals.  Therefore, the veteran is entitled to a separate 
10 percent evaluation for symptomatic removal of semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008).  This is the highest evaluation available under this 
Diagnostic Code.  The effective date of this separate 
evaluation should be May 11, 2005, or the date of the 
veteran's left knee arthroscopy.  See Fenderson, 12 Vet. App. 
126 (if later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found).

Further, the veteran's torn meniscus, status post surgical 
repair with residuals, has not been shown to result in 
episodes of frequent locking, pain and effusion into the 
joint; therefore a higher evaluation of 20 percent pursuant 
to Diagnostic Code 5258 (2008) is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2008).  While the Board 
recognizes the veteran's complaints of left knee pain noted 
on physical examination, both the January 2004 and February 
2008 VA examiners found that the veteran did not experience 
any additional limitation based on these factors.  This level 
of functional limitation does not rise to the level of 
warranting a combined rating in excess of 20 percent.  38 
C.F.R. 4.71a, Diagnostic Codes §§ 5260, 5261.  As noted 
above, the range of motion exhibited by the veteran's left 
knee throughout this time frame warrants a noncompensable 
disability rating under Diagnostic Codes 5260 and 5261.  
Thus, the Board finds that there is no additional functional 
loss not contemplated in the currently assigned disability 
ratings and an increased evaluation on this basis is not 
warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, "the governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In this case, the schedular evaluation is 
not inadequate.  A combined disability rating in excess of 20 
percent is provided for certain manifestations of a left knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment due solely to his left knee 
disorder has not been shown.  Accordingly, the veteran was 
not prejudiced by the RO's failure to consider or failure to 
document its consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Right Shoulder Disorder

In January 2004, the RO issued a rating decision which 
granted service connection and assigned a non-compensable 
evaluation for right shoulder tendonitis, effective from 
December 10, 2002.  The veteran subsequently appealed seeking 
a higher initial disability rating for this condition.  As 
noted above, a subsequent August 2005 rating decision granted 
an initial 10 percent evaluation, effective from December 10, 
2002.  The veteran continues to seeking a higher initial 
disability rating for this condition.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (noting that the veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded).

Initially, the evidence reflects that the veteran is right 
hand dominant.  In this case, the veteran's disability 
involves his right shoulder.  Therefore, the diagnostic 
criteria pertaining to the major extremity will be 
applicable.  38 C.F.R. § 4.69 (2008).

In January 2004, a VA examination for joints was conducted.  
The veteran complained of flare-ups of pain in his right 
shoulder approximately 3 times per week.  The veteran had not 
had any surgery on the right shoulder and inflammatory 
arthritis was not present.  The veteran reported difficulty 
lifting things due to his right shoulder.  Physical 
examination revealed normal range of motion with the 
exception of two areas, supination and pronation of the 
forearm against the body and shoulder rotation with the arm 
abducted to 90 degrees, the elbow flexed to 90 degrees and 
the forearm reflecting the midpoint (zero degrees) between 
internal and external rotation of the shoulder.  Diagnostic 
and Clinical testing revealed normal shoulder joints, bony 
alignment, range of motion and rotation of the right 
shoulder.  The examiner diagnosed mild tendonitis of the 
right shoulder. 

Similarly, in February 2008, a VA examination for joints was 
also conducted.  The veteran's claims file was reviewed.  
Physical examination revealed normal range of motion except 
for the two situations noted above.  The examiner noted that 
X-rays of the veteran's right shoulder from July 2005 were 
within normal limits, and diagnosed the veteran with 
tendonitis, right shoulder, with impingement syndrome, mild.  
The examiner also concluded that no additional limitations 
were noted with 3 repetitions of movement during the physical 
examination related to pain, fatigue, incoordination, 
weakness or lack of endurance.  

The veteran's tendonitis of the right shoulder is currently 
assigned a 10 percent disability evaluation pursuant to 
Diagnostic Codes 5024-5304.  As was noted above, hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2008).  The additional code is shown after a hyphen.

Diagnostic Code 5024, tendonitis, is rated on limitation of 
motion of affected parts, as arthritis, degenerative, 
pursuant to Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5201 (2008), a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level (between 45 and 90 
degrees) a 20 percent rating is again warranted for minor arm 
limitation of motion, and a 30 percent rating is warranted 
for major arm limitation of motion.  The next highest 
evaluation for major arm limitation of motion, the maximum 40 
percent rating, is assigned for limitation of motion of the 
arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side.  Id . 
The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Nonunion of the clavicle or scapula 
with loose movement shall be assigned a 20 percent rating, 
while nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  Id.  A 
rating in excess of 20 percent is not available under this 
diagnostic code.

In this case, the objective medical evidence of indicates 
that the veteran's right shoulder was manifested by 
tendonitis with impingement syndrome, mild, and normal range 
of motion findings.  The veteran's range of motion, applied 
to Diagnostic Code 5201, used in rating a limitation of 
motion of the shoulder, results in a non-compensable 
disability rating.  Accordingly, a disability rating in 
excess of 10 percent for a right shoulder disorder under 
Diagnostic Code 5024 is not shown to be warranted at any time 
since the initial grant of service connection, effective from 
December 2002.  See Fenderson, 12 Vet. App. 126.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 
5203 are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202-03 (2008).

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2008).  While the Board 
recognizes the veteran's complaints of right shoulder pain 
noted on physical examination, both the January 2004 and 
February 2008 VA examiners found that the veteran did not 
experience any additional limitation based on these factors.  
Moreover, these examination reports also found that 
repetitive movement of the right shoulder against resistance 
did not reduce his range of motion.  This level of functional 
limitation does not rise to the level of warranting a 
disability rating in excess of 10 percent.  38 C.F.R. 4.71a, 
Diagnostic Code § 5201.  As noted above, the range of motion 
exhibited by the veteran's right shoulder throughout this 
time frame warrants a noncompensable disability rating under 
Diagnostic Code 5201.  Thus, the Board finds that there is no 
additional functional loss not contemplated in the currently 
assigned disability rating and an increased evaluation on 
this basis is not warranted.

The veteran's tendonitis, right shoulder is also rated 
pursuant to Diagnostic Code 5304.  The criteria for 
determining how to classify a muscle injury are set forth in 
38 C.F.R. § 4.56 (2008).  The criteria consist of the type of 
injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2008).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2008).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1) (2008).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2) 
(2008).

Additionally, under 38 C.F.R. § 4.55 (2008):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions: (1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be rated, but at 
the next lower level than that which would otherwise be 
assigned. (2) In the case of an ankylosed shoulder, if 
muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under diagnostic code 
5200 will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon 
the shoulder.

(e) For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as 
the combined evaluation for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 
4.25.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5304, 
provide that the function of muscle group IV is the 
stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.  The intrinsic muscles 
of shoulder girdle are the Supraspinatus; infraspinatus and 
teres minor; subscapularis, and the coracobrachialis.  Under 
this Diagnostic Code, for the dominant extremity, slight 
impairment warrants a non-compensable evaluation; moderate 
impairment a 10 percent evaluation; moderately severe 
impairment a 30 percent evaluation; and severe a 40 percent 
evaluation.

In this case, the veteran's service medical records and his 
oral history at the January 2004 VA examination reflect that 
he injured his right shoulder when he was unloading artillery 
and a 109 lb. box was dropped abruptly on his right shoulder 
when one of his coworkers grip slipped, causing the force of 
the box to land on the tip of the veteran's shoulder.  This 
is injury is indicative of slight muscle injury.  See 38 
C.F.R. § 4.56(d)(1) (2008).

Thus, while there is evidence of slight muscle disability 
affecting muscle group IV in this case, the evidence fails to 
show this disability rises to the level of moderate.  There 
is no evidence shown in the records either of a history of 
injury or findings on objective examination that would be 
consistent with a moderate muscle injury as contemplated by 
38 C.F.R. § 4.56(d)(2).  The evidence including the VA 
examinations of January 2004 and February 2008 did not 
reflect evidence of moderate deep fascial or muscle substance 
loss or impaired muscle tonus.  Therefore, a separate 
compensable rating under Diagnostic Code 5304 for muscle 
impairment is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, "the governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In this case, the schedular evaluation is 
not inadequate.  A disability rating in excess of 10 percent 
is provided for certain manifestations of a right shoulder 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment due solely to his right shoulder 
disorder has not been shown.  Accordingly, the veteran was 
not prejudiced by the RO's failure to consider or failure to 
document its consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for patellofemoral syndrome of the left knee is 
denied. 

Entitlement to a separate 10 percent disability rating for 
the veteran's torn meniscus, status post surgical repair with 
residuals, left knee, is granted, effective May 11, 2005.

Entitlement to an initial disability evaluation in excess of 
10 percent for right shoulder tendonitis is denied. 


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

In this case, the veteran is attempting to reopen his claim 
for service connection for a right knee disorder.  That claim 
was previously denied in a December 1999 rating decision, on 
the grounds that service medical records were entirely 
negative for treatment or diagnosis of a right knee 
condition.  However in this regard, the veteran testified at 
his September 2008 hearing that during his last year of 
service, he participated in a study at Fort Sill about 
soldiers and their knees.  The veteran further testified that 
while participating in the study, he received treatment for 
both his right and left knees.  In cases such as this, where 
a veteran puts VA on notice of evidence that may relevant to 
reopening a claim and therefore may be new and material, 
"the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007).  Therefore, he RO should attempt 
to obtain and associate with the claims file the records from 
the Fort Sill study.  

Moreover, during the pendency of this appeal, on March 31, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The information 
necessary to reopen the claim includes both a statement as to 
what evidence was lacking at the time of the last final 
decision, such that adjudication resulted in a denial, and a 
statement as to what information would allow the claim to be 
successfully reopened.

Correspondence from the RO to the veteran, dated in March 
2003, fails to identify the basis for the veteran's prior 
denial and also fails to provide an accurate statement as to 
what information would allow the claim to be successfully 
reopened.  The letter also failed to define new and material 
evidence for the veteran.  Therefore, the veteran should be 
sent a Kent -compliant notice letter.  

Accordingly, the case is REMANDED for the following action:

1.  Subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the RO 
must review the last final rating decision 
on the issue on appeal.  Then, the RO must 
issue a notice letter providing the 
veteran and his representative with a 
statement which sets forth the elements of 
service connection for which the evidence 
was found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claim for 
entitlement to service connection for a 
right knee disorder, and describes what 
evidence would be necessary to 
substantiate the elements required to 
establish service connection if the claim 
were to be reopened.

2.  The RO, with any necessary assistance 
from the veteran, should attempt to obtain 
any relevant records pertaining to the 
Fort Sill study, conducted at the Reynolds 
Medical Center between August 1995 and 
August 1996.  If such records are 
unavailable, this must be documented in 
the veteran's claims file.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


